Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                  Feb 06 2013, 9:21 am
court except for the purpose of establishing
the defense of res judicata, collateral                           CLERK
                                                                of the supreme court,
                                                                court of appeals and
estoppel, or the law of the case.                                      tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

E. THOMAS KEMP                                    GREGORY F. ZOELLER
Richmond, Indiana                                 Attorney General of Indiana

                                                  MICHAEL GENE WORDEN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

SHANNON N. MAIDEN,                                )
                                                  )
      Appellant-Defendant,                        )
                                                  )
              vs.                                 )       No. 89A04-1206-CR-330
                                                  )
STATE OF INDIANA,                                 )
                                                  )
      Appellee-Plaintiff.                         )


                    APPEAL FROM THE WAYNE SUPERIOR COURT
                         The Honorable Gregory A. Horn, Judge
                             Cause No. 89D02-0908-FA-10



                                       February 6, 2013


               MEMORANDUM DECISION – NOT FOR PUBLICATION



KIRSCH, Judge
       Following her guilty plea to dealing in a schedule I controlled substance as a Class

A felony because the offense occurred within one thousand feet of a school, 1 Shannon M.

Maiden appeals her sentence of thirty years executed, contending that it is inappropriate

in light of the nature of the offense and the character of the offender. We affirm.

       Under Article VII, Section 6 of the Indiana Constitution, we have the

constitutional authority to review and revise sentences. However, we will not revise the

sentence imposed unless it is inappropriate in light of the nature of the offense and the

character of the offender. Ind. Appellate Rule 7(B). With regard to the nature of the

offense, the advisory sentence is the starting point in our consideration of an appropriate

sentence for the crime committed. Childress v. State, 848 N.E.2d 1073, 1081 (Ind. 2006).

Ind. Code § 35-50-2-4 provides, in pertinent part: “A person who commits a Class A

felony shall be imprisoned for a fixed term of between twenty (20) and fifty (50) years,

with the advisory sentence being thirty (30) years.”            Maiden received the advisory

sentence for her crime.

       Looking at the nature of her offense, we note that although the amounts in the drug

transaction were small, the transaction leading to her arrest was conducted in the presence

of Maiden’s sixteen-year-old daughter (PSI at 9), and Maiden admitted to selling heroin

in order to subsidize her own addiction. (PSI at 6).

       Regarding character, while we are sensitive to the serious challenges that Maiden

has confronted in her life since childhood, we note that Maiden had a prior conviction for



       1
           See Ind. Code §§ 35-48-4-2(a)(1)(C), (b)(2)(B)(i).

                                                     2
forgery as a Class C felony and that she responded to the court’s leniency in imposing a

suspended sentence and probation on that occasion by repeatedly violating her probation.

       Maiden has not demonstrated that the advisory sentence was inappropriate, and we

affirm the trial court.

       Affirmed.

MATHIAS, J., and CRONE, J., concur.




                                           3